108 F.3d 1182
3 Wage & Hour Cas.2d (BNA) 1502, 97 DailyJournal D.A.R. 3529
Michael T. McGUIRE;  James P. Klum;  Grant M. Coffey;Patrick A. Dooney;  Jerry L. Ivie, et al.,Plaintiffs-Appellees,v.CITY OF PORTLAND, OREGON, Defendant-Appellant.
No. 95-35391.
United States Court of Appeals,Ninth Circuit.
March 14, 1997.

Terence L. Thatcher, Office of City Attorney, Portland, OR, for defendant-appellant.
Kathryn T. Whalen, Bennett & Hartman, Portland, OR, for plaintiffs-appellees.
Charles C. Jackson, Seyfarth, Shaw, Fairweather & Geraldson, Chicago, IL, for amicus National Public Employer Labor Relations Association/Oregon Public Employer Labor Relations Association.
Prior report:  91 F.3d 1293.
Before:  GOODWIN, SKOPIL and SCHROEDER, Circuit Judges.


1
Consideration of the petition for rehearing and suggestion for rehearing en banc is ordered resubmitted to the panel.


2
The petition for rehearing is GRANTED.  The opinion in this case filed on August 2, 1996, is WITHDRAWN.


3
This case is REMANDED to the district court for further proceedings in accordance with Auer v. Robbins, 519 U.S. ----, 117 S.Ct. 905, 137 L.Ed.2d 79 (1997).